Title: From James Madison to James Madison, Sr., 24 February 1789
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Mount Vernon Feby. 24. 89
The obstructions to my journey from the Snow, the River at Fredericksburg, and the unparallelled badness of the roads, prevented my arrival here sooner than the Evening before last. Harry will be able to give the particulars of the Journey. I detained him yesterday in order to give both him & the horses a little rest after their fatigue; and shall leave it in some measure to himself, to return either by way of Fredg. or Norman’s Ford, according to the State of the Weather and the information he may receive concerning the latter route. I am not yet decided as to the day on which I shall go forward from this place. Being now convinced from the State of the Weather & the rivers that I could not possibly reach New York by the day fixed for the Meeting of Congs. and if I could that there will not be a sufficient number of members for business, I shall think myself more at liberty to consult my own conveniency. By waiting a few days I promise myself also the company of some of my Colleagues, particularly Mr. Page who will I think be sure to call on the General. Mr. R. B. Lee is the only member who has yet set out, according to my information. He has gone on to Alexanda. but will wait I presume for Company, at least untill the weather shall invite him to proceed.
I meet here with no news worth communicating. The inclosed papers, I recd. at Fredericksbg. and may be read as a continuation of the intelligence from New York.
I find myself perfectly well after my ride, & hoping that this will find my mother in better health, and the rest of the family still well, I remain Yr. Affece. son
Js. Madison Jr.
